On Motion to Dismiss the Appeal.
BREADX, J.
The ground of the motion to dismiss is that the record contains neither bill of exception nor assignment of error.
The state, in this case, complains of the order of the trial judge which sustained a motion made in arrest of judgment.
It is true, as alleged, that there was no bill' of exception taken, and no assignment of error filed on the part of the state, hut there was a- motion in arrest of judgment filed and overruled.
The motion in arrest is confined, as to grounds, to defects of law apparent on the face of the record.
It follows that, without a bill of exception or formal assignment of error, the points of law on the motion in arrest are before us on appeal.
The motion to dismiss the appeal is overruled.